DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 11/14/20 in which claims 1-20 are pending.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-4, 8-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2013/0065601 to Song.

a. 	As per claim 1, Song teaches a method of operating a management system in a communications network to manage communications services corresponding to a first venue, the method comprising: receiving input information indicating, for the first venue, at least two of: event type information, event schedule information, parking lot vehicle occupancy information, The computing system can include a calendaring module that is configured to implement the processing of calendar event data in dynamically adjusting bandwidth allocation); determining, based on the received input information and one or more trained communications resource requirement models, predicted communications resources predicted to be needed for the first venue for a first time interval  (See paragraph [0034-0037], the event can be classified as an event with low bandwidth requirements….event data can be identified as having high bandwidth allocation requirements); and sending a command to one or more network devices to alter the communications resources provided to the first the first venue based on the predicted communicates resources needed for the first time interval  (See paragraph [0034], The computing system can include event classification and event statistics for each calendar event in the calendar application of a user in accordance with the natural properties of the event and any additional properties of the event to sum up the communication requirements of the user at a certain time. The certain time can be around or exactly the time of the calendar event. The certain time can also include the near future, such as the next minute, hour, day, week, month, or the like).

b. 	As per claim 15, Song teaches a management system in a communications network, said management system configured to manage communications services corresponding to a first venue, the management system comprising: a receiver; a transmitter; and a processor configured to: operate the receiver to receive input information indicating, for the first venue, at least two of: event type information, event schedule information, parking lot vehicle occupancy information, The computing system can include a calendaring module that is configured to implement the processing of calendar event data in dynamically adjusting bandwidth allocation); determine, based on the received input information and one or more trained communications resource requirement models, predicted communications resources predicted to be needed for the first venue for a first time interval  (See paragraph [0034-0037], the event can be classified as an event with low bandwidth requirements….event data can be identified as having high bandwidth allocation requirements); and operate the transmitter to send a command to one or more network devices to alter the communications resources provided to the first the first venue based on the predicted communicates resources needed for the first time interval (See paragraph [0034], The computing system can include event classification and event statistics for each calendar event in the calendar application of a user in accordance with the natural properties of the event and any additional properties of the event to sum up the communication requirements of the user at a certain time. The certain time can be around or exactly the time of the calendar event. The certain time can also include the near future, such as the next minute, hour, day, week, month, or the like).

c. 	As per claims 2 and 16, Song teaches the claimed invention as described above.  Furthermore, Song teaches wherein said first time interval is a future time interval in which communications resource needs for the first time interval may differ from the communications resource needs for a current time interval in which the determination of the predicted 

d. 	As per claims 3 and 17, Song teaches the claimed invention as described above.  Furthermore, Song teaches further comprising: storing a plurality of different resource prediction models for the first venue, different resource prediction modules corresponding to different resources available for use by communications devices at said first venue (See paragraph [0034-0037], the event can be classified as an event with low bandwidth requirements….event data can be identified as having high bandwidth allocation requirements).  

e. 	As per claims 4 and 18, Song teaches the claimed invention as described above.  Furthermore, Song teaches wherein the plurality of different resource prediction models for the first venue include a cellular bandwidth prediction model (See paragraph [0019 and 0061]).  

f. 	As per claim 8, Song teaches the claimed invention as described above.  Furthermore, Song teaches 11further comprising storing event type traffic flow prioritization information, said event traffic prioritization information indicating for different types of events, different data traffic flow priorities (See paragraph [0050, 0056 and 0064]).  

g. 	As per claim 9, Song teaches the claimed invention as described above.  Furthermore, Song teaches sending a command to one or more network devices to provide traffic prioritization during an event in accordance with the prioritization information corresponding to the type of event which is occurring (See paragraph [0050, 0056 and 0064]).  


h. 	As per claim 10, Song teaches receiving additional input information received during said first time period, said additional information indicating, for the first venue, at least two of: event type, event schedule information, parking lot vehicle occupancy information, parking lot vehicle occupancy change information, information on the number of people in an area, information on the direction of movement in people in an area, wireless device presence information  (See paragraph [0062]); 52C-62MAPPCHTR-2019-182 determining, based on the received additional input information and one or more trained communications resource requirements models, predicted communications resources needed for the first venue for a second time interval, said second time period following said first time period  (See paragraph [0062-0063]); and sending one or more additional commands to said one or more network devices to alter the communications resources provided to the first venue based on the predicted communications resources needed for the second time interval (See paragraph [0062-0063]).  

i. 	As per claim 11, Song teaches the claimed invention as described above.  Furthermore, Song teaches wherein said second time interval follows said first time interval and is a time interval while said event is ongoing, said one or more additional commands dynamically changing the communications resources provided to said venue while an event is ongoing based on information collected during said event (See paragraph [0062]).  

j. 	As per claim 12, Song teaches the claimed invention as described above.  Furthermore, Song teaches further comprising: generating said one or more communications resource 

k. 	As per claim 13, Song teaches the claimed invention as described above.  Furthermore, Song teaches storing different sets of communications resource requirement models for a plurality of different venues, said first venue being one of said plurality of different venues, said one or more trained communications resource requirement models being a first set of resource requirement models corresponding to said first venue (See paragraph [0040]).  

l. 	As per claim 14, Song teaches the claimed invention as described above.  Furthermore, Song teaches receiving second input information indicating, for a second venue, at least two of: event type information, event schedule information, parking lot vehicle occupancy information, parking lot vehicle occupancy change information, information on the number of people in an area, information on the direction of movement in people in an area, wireless device presence information  (See paragraph [0034-0037 and 0062]); 53C-62MAPPCHTR-2019-182 determining, based on the received second input information and one or more trained communications resource requirement models, predicted communications resources needed for the second venue for a third time interval  (See paragraph [0062-0063]); and sending a command to one or more network devices to alter the communications resources provided to the second venue based on the predicted communications resources needed for the third time interval  (See paragraph [0062-0063]).  

The computing system can include a calendaring module that is configured to implement the processing of calendar event data in dynamically adjusting bandwidth allocation); determining, based on the received input information and one or more trained communications resource requirement models, predicted communications resources predicted to be needed for the first venue for a first time interval (See paragraph [0034-0037], the event can be classified as an event with low bandwidth requirements….event data can be identified as having high bandwidth allocation requirements); and sending a command to one or more network devices to alter the communications resources provided to the first the first venue based on the predicted communicates resources needed for the first time interval (See paragraph [0034], The computing system can include event classification and event statistics for each calendar event in the calendar application of a user in accordance with the natural properties of the event and any additional properties of the event to sum up the communication requirements of the user at a certain time. The certain time can be around or exactly the time of the calendar event. The certain time can also include the near future, such as the next minute, hour, day, week, month, or the like).
.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

4.	Claims 5-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0065601 to Song in view of U.S. Publication No. 2016/0197834 to Luft.

a. 	As per claims 5 and 19, Song teaches the claimed invention as described above.  However, Song fails to teach wherein the plurality of different resource prediction models for the first venue further includes a firewall resource prediction model.  
	Luft teaches wherein the plurality of different resource prediction models for the first venue further includes a firewall resource prediction model (See paragraph [0044 and 0047]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Luft in the claimed invention of Song in order to provide the accurate and safe projection.

b. 	As per claim 6, Song teaches the claimed invention as described above.  However, Song fails to teach wherein the plurality of different resource prediction models for the first venue further includes a transcoder resource prediction model.  
	Luft teaches wherein the plurality of different resource prediction models for the first venue further includes a transcoder resource prediction model (See paragraph [0044-0045 and 0051]).


c. 	As per claim 7, Song teaches the claimed invention as described above.  However, Song fails to teach wherein sending a command to one or more network devices to alter the communications resources provided to the first the first venue based on the predicted communicates resources needed for the first time interval includes: sending a command to a transcoder service provider device to alter the amount of transcoder services for devices located at one or more portions of the first venue.  
	Luft teaches wherein sending a command to one or more network devices to alter the communications resources provided to the first the first venue based on the predicted communicates resources needed for the first time interval includes: sending a command to a transcoder service provider device to alter the amount of transcoder services for devices located at one or more portions of the first venue (See paragraph [0095 and 0124]). 
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Luft in the claimed invention of Song in order to provide the accurate and safe projection.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Publication No. 2013/0244612 to Buckart et al teaches cache hits via a user speed, direction of movement, location, and band within a cellular network.
U.S. Publication No. 2014/0114958 to Shao et al teaches method and system for calculating number of users.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444